Citation Nr: 1427950	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  07-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disorder.

2.  Entitlement to a rating in excess of 10 percent for a service-connected right knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007.

4.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1994.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  This case was remanded by the Board in September 2013 for additional development.

The Board notes that, in a July 2012 statement, the Veteran's spouse reported that he had been unemployed for 2.5 years and had declined jobs that required him to stand for extended periods of time.  However, the evidence of record shows that the Veteran himself has reported that he was working as an elevator mechanic from 2006 to 2009, worked as a bus driver from 2009 to March 2012, reported in March 2013 that he worked for the Internal Revenue Service (IRS), and reported in December 2013 that he worked 40 hours a week at a desk job.  Accordingly, the Veteran's own statements are not consistent with a 2.5 year period of unemployment at any point during the period on appeal.  As the Veteran's own statements show near-continuous employment throughout the entire period on appeal, the Board does not find that the record has raised an implied claim for a total disability rating based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's left and right knee disabilities are manifested by pain, weakness, tenderness, crepitus, stiffness, swelling, grinding, and limitation of motion to, at most, 80 degrees of flexion and 0 degrees of extension.

2.  The medical evidence of record shows that the Veteran's left and right foot disorders are manifested by pain, tenderness, edema, hypertrophic calluses, guarding of ambulation, and an antalgic gait.


CONCLUSIONS OF LAW

1.  The criteria for a rating for in excess of 10 percent for a service-connected left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

2.  The criteria for a rating for in excess of 10 percent for a service-connected right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for an initial rating in excess of 10 percent for left foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

4.  The criteria for an initial rating in excess of 10 percent for right foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Specifically, the Veteran was notified in letters dated in October 2005, November 2005, March 2006, and November 2007.  As such, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2013 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or member of the Board who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Additionally, in September 2013, the Board remanded the above issues for further development, to include records and new examinations.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained and actions were taken accordingly.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim was remanded by the Board in September 2013.  In accordance with the remand instructions, additional VA medical records were obtained.  In September 2013 and December 2013, the Veteran was provided with letters requesting that he assist VA with obtaining specific private records.  The Veteran did not respond to these letters and, as such, VA has satisfied its duty to assist the Veteran with respect to the identified records.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Finally, the Veteran was provided with additional VA medical examination to document the severity of his bilateral knee and foot symptoms.  The examination reports provided were sufficiently thorough so as to allow the Board to determine the severity of the disabilities on appeal.  Accordingly, the Board finds that there has been substantial compliance with its September 2013 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Bilateral Knees

Service connection for patellofemoral syndrome of the right and left knees was granted by a March 1995 rating decision, and noncompensable ratings were assigned for each under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024, effective July 8, 1994.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5099, was the service-connected disorder, and tenosynovitis, under Diagnostic Code 5024, was a residual condition.

Subsequently, a November 1996 rating decision assigned a 30 percent rating for the Veteran's right knee disorder and a 20 percent rating for his left knee disorder, both under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, and both effective July 8, 1994.  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and recurrent subluxation or lateral instability of the knee, under Diagnostic Code 5257, was a residual condition.

Following a June 2005 proposal, a September 2005 rating decision reduced the ratings assigned for the Veteran's right and left knee disorders to 10 percent each under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective December 1, 2005.  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and limitation of flexion of the leg, under Diagnostic Code 5260, was a residual condition.  The Veteran did not appeal the September 2005 rating reduction and it is final.

In a March 2006 VA fee-based medical examination report, the Veteran complained of knee weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, and pain.  The pain was reported to be constant at a level of 8 on a scale from 1 to 10, and radiated to the thighs and lower legs.  He reported that he could function without pain and that the condition did not cause incapacitation.  The Veteran's knee symptoms caused functional impairment through difficulty walking, standing, and running, and resulted in 3 days lost from work per month.  On physical examination, the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation.  There were signs of weakness and tenderness, bilaterally, as well as bilateral crepitus.  The Veteran had bilateral knee range of motion to 120 degrees of flexion, with pain at 110 degrees, and to 0 degrees of extension.  After repetitive use, there were no additional limitations due to fatigue, weakness, lack of endurance, or incoordination, but there were additional limitations due to pain.  The examiner was not able to measure any additional limitations in degrees without resorting to speculation.  The Veteran's bilateral knees were normal on all stability tests.  The relevant diagnosis was arthritic changes and medial collateral bony calcification with heterotopic bone formation of the left knee and arthritic changes and bipartite patella of the right knee.  The examiner opined that the combined effect of the Veteran's bilateral knee and foot disorders was mild on his usual occupation and moderate on his daily activities.

In an April 2007 statement, the Veteran's wife reported that he experienced significant pain from his feet and knees which resulted in sleep impairment.  It was reported that the Veteran had difficulty driving and cooking due to foot pain.  The Veteran's wife stated that he had recently lost two weeks of work due to foot and knee symptoms.  She stated that they no longer walked or engaged in activities that could lead to good exercise, which impacted the family because he could not participate.  The Veteran was reported to have had an increase in depression, alcohol consumption, smoking, as well as a decreased appetite, weight loss, and sexual dysfunction.

In a September 2007 VA joints examination report, the Veteran complained of pain in both knees at a level of 8 to 9 on a scale from 1 to 10.  He denied instability, but reported stiffness and swelling, greater in the left knee than the right.  He reported experiencing flare-ups at work with continued weight-bearing and ambulation, resulting in 2 days off work in the previous 3 to 4 months.  The Veteran did not use any assistive devices, did not have any episodes of dislocation or recurrent subluxation, and denied any constitutional symptoms of inflammatory arthritis.  The Veteran was reported to be self-sufficient in his daily activities.  On physical examination, Lachman and McMurray tests were negative, bilaterally, though there was bilateral patellar grinding.  The Veteran had bilateral knee range of motion to 110 degrees of flexion, with pain at the end-range, and to 0 degrees of extension.  The Veteran had pain on repetitive use, but without a change in the range of motion.  The bilateral knees were tender in the suprapatellar region with soft tissue swelling, as well as in the lateral aspect of the joints.  There was guarding on ambulation.  The relevant diagnosis was degenerative joint disease of the bilateral knees with patellofemoral pain syndrome, bipartite or old trauma of the right patella, and left tibia and fibular probably old post-trauma-related exostosis.  Degenerative joint disease was noted on x-ray examination.  There was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.

A February 2011 VA outpatient medical report stated that a 2007 x-ray report found mild degenerative joint changes, bilaterally; bipartite patella versus old ununited fracture of the right patella; large calcification plus small calcifications on the medial side of the left knee and distal femur; and an exostosis off the proximal left fibula.  All of the findings were noted to be "probably" posttraumatic.

A May 2012 VA knee examination report gave diagnoses of bilateral knee degenerative joint disease, left knee collateral boney calcification, and right knee bipartite patella.  The Veteran complained of knee pain 2 to 3 days per week, and stated that he took medication 2 to 3 times per week.  He reported that he was limited to walking about 1 block and standing about 2 hours due to bilateral knee and foot pain.  The Veteran denied that flare-ups impacted the functioning of his knees or lower legs.  The Veteran had bilateral knee range of motion to 125 degrees of flexion, without pain at the end-range, and to 0 degrees of extension, without pain.  There was no change in the ranges of motion following repetitive use.  There Veteran did not have any functional loss or functional impairment of the knees or lower leg.  Bilaterally, there was pain on palpation, but the Veteran had full strength, no instability, and no subluxation or dislocation.  The Veteran did not have, and had never had any tibial/fibular impairment or meniscal conditions.  He had not undergone any knee surgery, though he used bilateral knee braces about 8 days per month due to pain.  The report stated that there was x-ray evidence of bilateral degenerative or traumatic arthritis, but not of patellar subluxation.  The functional impact of his knee disorders was that he had not been able to work as a mechanic since 2009, but was able to do sedentary work and was driving a bus until March 2012.

In a July 2012 statement, the Veteran reported that he had constant knee instability, pain, and discomfort when standing.  He characterized his knee symptoms as severe.

In a March 2013 hearing before the Board, the Veteran reported that his left knee was worse than his right, though it previously used to be the reverse.  He stated that he experienced weakness, giving out, locking, popping, stiffness, and pain.  The Veteran reported particular issues with stairs, squatting, and carrying heavy objects.  He wore metal knee braces, bilaterally, to help with both the range of motion and instability.  The Veteran reported that he guarded his motion and had difficulty with his knees after walking a couple hundred yards.  He reported that he had been medically limited with walking, standing, running, squatting, and carrying.

A December 2013 VA knee examination report stated that the Veteran's claims file had been reviewed.  The diagnoses given were bilateral knee degenerative joint disease, left knee heterotropic bone formation, and right knee bipartite patella.  The Veteran complained of bilateral knee pain, greater in the left than the right.  He stated that the pain occurred approximately 4 days per week and limited him to walking about 50 yards, but that he was able to work 40 hours per week at a desk job where he was on his feet about half of the time.  The Veteran reported that he experienced flare-ups approximately 5 days per year, which required him to stay home.  The examiner was unable to estimate the Veteran's additional functional impairment during a flare-up without resort to speculation as the Veteran was not experiencing a flare-up at the time of the examination.  The Veteran had bilateral knee range of motion to 95 degrees of flexion, with pain at 80 degrees, and to 0 degrees of extension, without pain.  There was no change in the ranges of motion following repetitive use.  The Veteran had functional loss or functional impairment of the knees or lower legs due to pain on movement and interference with sitting, standing, and weight-bearing.  The examiner was unable to estimate the Veteran's functional loss from walking, as it occurred after walking 50 yards and such activities could not be re-created in the examination.  Bilaterally, there was pain on palpation, but the Veteran had full strength, no instability, and no subluxation or dislocation.  The Veteran did not have, and had never had any tibial/fibular impairment or meniscal conditions.  He had not undergone any knee surgery and did not use any assistive devices.  The report stated that there was x-ray evidence of bilateral degenerative or traumatic arthritis, but not of patellar subluxation.  The Veteran's knee disorder was not felt to impact his ability to work.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

The medical evidence of record shows that the Veteran's left and right knee disabilities are manifested by pain, weakness, tenderness, crepitus, stiffness, swelling, grinding, and limitation of motion to, at most, 80 degrees of flexion and 0 degrees of extension.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either knee under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, separate ratings for limitation of flexion and extension are not warranted, as the record does not show that, during the period on appeal, the Veteran's ranges of motion in either knee have ever been limited to a compensable degree in either flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-04 (2004).

The Veteran has reported bilateral knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the March 2006, September 2007, May 2012, and December 2013 medical reports specifically measured the Veteran's painless range of motion.  There is no evidence of record which indicates that the Veteran's pain in either knee ever limited his range of motion to 45 degrees of flexion or 10 degrees of extension.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, the Board notes that the Veteran has repeatedly stated that he experiences flare-ups of his bilateral knee disorder.  While no objective examination of the Veteran's knees has been possible during one of these reported flare-ups, the Board has accepted the Veteran's own statements regarding his symptoms during such incidents.  Specifically, the Veteran has stated that his flare-ups cause him to miss approximately 5 days of work per year.  The Board finds that that level of work impairment is already contemplated by separate 10 percent ratings for each knee.  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 10 percent for either knee.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, neither of the Veteran's knees has ever been ankylosed, there was no malunion or nonunion of either the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2013); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The record shows that the Veteran has received a diagnosis of bilateral knee arthritis following x-ray examination.  However, such findings, combined with the limitation of motion elicited, would warrant no more than a 10 percent rating under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010.  See also 38 C.F.R. § 4.45.  Accordingly, ratings in excess of 10 percent are not warranted under these diagnostic codes.

Furthermore, a separate rating for instability is not warranted for either right knee, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran reported experiencing instability on multiple occasions, the preponderance of the medical evidence of record shows that any subluxation or lateral instability the Veteran experiences is sufficiently rare as to not warrant characterization as recurrent.  Specifically, the Board notes that the Veteran was not found to have any instability in either knee on physical examination in March 2006, September 2007, May 2012, and December 2013.  Accordingly, the preponderance of the evidence of record demonstrates that any knee subluxation or instability that the Veteran did experience was rare and was not a normal manifestation of his knee disabilities.  Accordingly, a separate rating for instability is not warranted for either of the Veteran's knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's knee symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned ratings would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart, 21 Vet. App. 505.

Bilateral Feet

Service connection for plantar fasciitis of the right and left knees was granted by a July 2006 rating decision, and 10 percent ratings were assigned for each under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective October 18, 2005.  Subsequently, a January 2008 rating decision awarded the 10 percent ratings effective July 6, 2005, and granted 20 percent ratings for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective September 21, 2007.

In a March 2006 VA fee-based medical examination report, the Veteran complained of constant pain in the heels and arches of both feet, which traveled to the knees, as well as weakness, swelling, fatigue, and stiffness.  He reported that the pain was at a level of 8 on a scale from 1 to 10, but that he could function without medication.  The Veteran's foot symptoms caused functional impairment through difficulty walking, running, and standing, and resulted in 3 days lost from work per month.  On physical examination, the Veteran's feet did not reveal any signs of abnormal weight bearing.  His posture and gait were within normal limits and he did not require an assistive device for ambulation.  There was painful motion and tenderness in the mid arch, bilaterally.  The Veteran had bilateral pes planus which was slight in degree and corrected by manipulation.  There was slight tenderness on palpation of the bilateral plantar surfaces, but the Achilles tendons had good alignment.  There were no limitations of standing and walking.  The Veteran required arch supports, which relieved his symptoms.  On x-ray examination, there was a large area of heterotopic bone inferior to the distal aspect of the calcaneus, within the arch, bilaterally.  The relevant diagnosis was bilateral plantar fasciitis, status post plantar fascia release, with heterotopic bone formation.  The objective symptoms were foot tenderness and abnormal x-rays, while the subjective symptoms were chronic bilateral heel and foot pain.  The examiner opined that the combined effect of the Veteran's bilateral knee and foot disorders was mild on his usual occupation and moderate on his daily activities.

In an April 2007 statement, the Veteran's wife reported that he experienced significant pain from his feet and knees which resulted in sleep impairment.  It was reported that the Veteran had difficulty driving and cooking due to foot pain.  The Veteran's wife stated that he had recently lost two weeks of work due to foot and knee symptoms.  She stated that they no longer walked or engaged in activities that could lead to good exercise, which impacted the family because he could not participate.  The Veteran was reported to have had an increase in depression, alcohol consumption, smoking, as well as a decreased appetite, weight loss, and sexual dysfunction.

In a September 2007 VA joints examination report, the Veteran complained of pain in both feet at a level of 8 to 9 on a scale from 1 to 10.  He reported experiencing stiffness and swelling.  He reported experiencing flare-ups at work with continued weight-bearing and ambulation, resulting in 2 days off work in the previous 3 to 4 months.  The Veteran used shoe inserts and cushions, and wore double socks.  He had undergone surgery on his feet in 2003.  The Veteran was reported to be self-sufficient in his daily activities.  On physical examination, there was slight edema of the bilateral feet in the lateral aspect.  There was tenderness throughout the metatarsal areas of the plantar aspect, increased by multiple hypertrophic calluses.  The Veteran had guarding of ambulation, his gait was antalgic on the lateral borders of the feet, and there was shoe wear on the lateral borders of the feet.  The relevant diagnosis was bilateral plantar fasciitis, with unusual osseous densities of the plantar surfaces of the calcanei noted on x-ray examination.

In a February 2011 VA outpatient medical report, the Veteran complained of bilateral foot pain which was exacerbated by prolonged standing and ambulation.  On observation, there was no tenderness on palpation of the medial superior plantar aspects, bilaterally.  However, there was tenderness in the medial plantar aspect of both feet as well as along the metatarsal regions.  There was also pain with compression of the forefoot areas, bilaterally, and evidence of pes planus.  The report stated that a 2009 x-ray report found no acute bone abnormalities of the right foot, irregular ossifications along the plantar surfaces of both calcanei, mild degenerative changes at both first metatarsophalangeal joints, and extension of the second through fifth proximal phalanges, bilaterally, with mild flexion of the second through fifth middle and distal phalanges, bilaterally.

In a March 2011 VA outpatient podiatry report, the Veteran reported that his orthotics had worn out and needed replacing.  On physical examination, no vascular, dermatological, or neurological abnormalities of the feet were noted.  The Veteran's muscle strength was normal and his subtalar joints and ankles had a full range of motion without crepitus or pain.  However, there was bilateral flattening of the feet, and the impression was bilateral flatfeet.  The treatment prescribed was new orthotics.

In a September 2011 VA outpatient psychology report, the Veteran stated that he believed his foot pain was partially the cause of his depression.

A May 2012 VA foot disorders examination report gave a diagnosis of plantar fasciitis.  The Veteran reported that he experienced pain daily in the bilateral arches, could walk about 1 block before having to rest, and could stand about 2 hours.  He stated that the pain increased significantly between 2006 and 2009, when he was working as an elevator mechanic.  The Veteran did not have Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injury.  The Veteran did not have any scars related to his foot disorder, though there was tenderness of the plantar fascia, bilaterally.  He used orthotics for his plantar fasciitis.  X-ray examination showed degenerative or traumatic arthritis of both feet; specifically, mild degenerative joint disease of the bilateral first metatarsophalangeal joints and calcifications along the bilateral plantar fascia.  The functional impact of his foot disorder was that he had not been able to work as a mechanic since 2009, but was able to do sedentary work and was driving a bus until March 2012.

In a July 2012 statement, the Veteran reported that he was unable to stand for more than 3 to 5 minutes due to foot pain, had to wear two pairs of socks and use orthotic inserts, and experienced constant foot pain which caused severe discomfort and heavily impacted his activities of daily living.  He characterized his foot symptoms as severe.

In a July 2012 statement, the Veteran's wife reported that his foot pain prevented him from participating in activities with his family, and he had difficulty taking pain medication due to stomach symptoms.  He was reported to replace his shoes frequently due to sensitivity to wear.  The Veteran's pain was reported to impact his psychological state, which in turn impacted his marriage.  He had been unemployed for 2.5 years, and had declined jobs that required him to stand for extended periods of time.  An attachment documented the Veteran's foot symptoms over the course of a one week period.

In a March 2013 hearing before the Board, the Veteran reported that he worked for the IRS and walked approximately 400 yards from the parking lot to his desk.  He reported that after this walk his feet were fatigued, numb, and painful.  The Veteran reported that his pain averaged at a level of 4 to 5 on a scale from 1 to 10, and he contended that it was severe in degree.  He also reported that he had problems walking barefoot, sleeping, with his moods, and engaging in social activities.  He reported that he used insoles that did not alleviate the symptoms, and wore two pairs of socks regularly.

A December 2013 VA flatfoot examination report stated that the Veteran's claims file had been reviewed.  The diagnosis given was bilateral plantar fasciitis.  The examiner stated that the Veteran did not have flatfeet.  The Veteran complained of daily bilateral foot pain which increased when barefoot and with pressure on his heels.  He reported that he could walk about 50 yards and stand 3 to 4 minutes before needing to rest.  The Veteran reported that he was presently working a desk job 40 hours per week, but missed approximately 5 days of work per year due to foot symptoms.  On physical examination, there was pain in both feet, accentuated by use, but there was no pain on manipulation, no swelling on use, and no calluses caused by a foot condition.  His symptoms were not relieved by arch support, and he had extreme tenderness of the plantar surfaces, bilaterally, which was not improved by orthopedic shoes or appliances.  The Veteran did not have any foot alignment abnormalities or deformity.  There were no scars related to his foot disorder, though there was tenderness of the plantar arch consistent with plantar fasciitis.  The Veteran did not use assistive devices.  The report stated that there was x-ray evidence of bilateral degenerative or traumatic arthritis.  The examiner stated that the disorder did not impact the Veteran's ability to work, as he was presently working 40 hours per week in an office job which required him to be on his feet approximately half the day.

The appeal of the Veteran's left and right foot disorder claims is based on the assignment of initial evaluations following initial awards of service connection for left and right foot plantar fasciitis.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The evidence of record shows that the Veteran's left and right foot plantar fasciitis are manifested by pain, tenderness, edema, hypertrophic calluses, guarding of ambulation, and an antalgic gait.

Initially, the Board notes that there are multiple diagnostic codes under the Schedule for rating foot disabilities.  The Veteran is currently rated under Diagnostic Code 5284, which contemplates "other" foot injuries, not covered by any specific preceding code.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, the Board will first consider all other available diagnostic codes.  First, ratings in excess of 10 percent are not available under Diagnostic Codes 5277, 5279, 5280, and 5281.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, and 5281.  Accordingly, increased ratings are not available under those diagnostic codes.  Second, there is no medical evidence of record that the Veteran has ever been found to have pes cavus, or malunion or nonunion of the tarsal or metatarsal bones, and the medical manifestations of the Veteran's foot disorders are not analogous to those disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2013).  Accordingly, increased ratings are not warranted under those diagnostic codes.

The Veteran has received diagnoses of pes planus at some points, including during the period on appeal.  However, bilateral pes planus is provided a single rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran is currently in receipt of two 10 percent ratings for his foot disorders prior to September 21, 2007, and two 20 percent ratings on and after that date.  These ratings result in combined ratings for the Veteran's bilateral foot disorder of 20 percent prior to September 21, 2007, and 40 percent on and after that date.  38 C.F.R. § 4.25, Table I (2013).  Accordingly, to warrant ratings in excess of those currently assigned, prior to September 21, 2007, the evidence would have to demonstrate that the Veteran experienced severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.104, Diagnostic Code 5276 (2013).  On and after September 21, 2007, the evidence would have to demonstrate that the Veteran experienced pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the atendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The Board finds that such ratings are not analogous to the Veteran's symptoms at any point during the period on appeal.  Prior to September 21, 2007, the Veteran did not have objective evidence of any marked deformity or characteristic callosities.  The March 2006 medical examination specifically found that the Veteran's pes planus was "slight in degree" and stated that the combined effect of the Veteran's knee and foot disorders was "mild" on his usual occupation and "moderate" on his daily activities.  Accordingly, the preponderance of the evidence of record shows that the Veteran's bilateral foot symptoms prior to September 21, 2007, were no more nearly approximated by severe flatfoot.  For the period on and after September 21, 2007, the Veteran did not have marked pronation, marked inward displacement, and severe spasm of the atendo achillis on manipulation.  The evidence of record does not show marked pronation at any point in time, and December 2013 examination specifically stated that the Veteran did not have any foot alignment abnormalities or deformity.  Similarly, there is no evidence of marked inward displacement of the bilateral feet or severe spasm of the atendo achillis.  While the Veteran was found to have extreme tenderness of the plantar surfaces of the feet in December 2013, this symptom alone is not sufficient to approximate a 50 percent rating under Diagnostic Code 5276, as the Veteran's overall bilateral foot disability was not analogous to pronounced flatfoot.  Accordingly, the Board finds that increased ratings are not warranted under Diagnostic Code 5276.

Under Diagnostic Code 5284, foot injuries warrant 10 percent rating when they are moderate in degree, 20 percent when they are moderately severe in degree, a 30 percent rating when they are severe in degree, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The preponderance of the evidence of record does not show that the Veteran's foot disorder was moderately severe in either foot prior to September 21, 2007.  As noted above, the March 2006 medical examination specifically found that the Veteran's pes planus was "slight in degree" and stated that the combined effect of the Veteran's knee and foot disorders was "mild" on his usual occupation and "moderate" on his daily activities.  The examiner further stated that, at that time, the Veteran's tenderness was "slight" in degree, he had no limitations of standing and walking, and his symptoms were relieved by arch supports.  While the Veteran was reported to experience significant impairment due to his foot pain, this pain was not shown to result in any functional impairment which was analogous to a moderately severe disorder.  Pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Notably, during the entire period on appeal prior to September 21, 2007, the Veteran was working as elevator mechanic, which required him to stand for significant periods.  While the Veteran reports that he subsequently left this line of work due to his foot pain, the fact that he was able to maintain such employment for over a year after September 21, 2007, constitutes significant evidence that his foot disorder was not moderately severe in degree prior to that time.  Additionally, the Board notes that the Veteran has repeatedly stated that he experiences flare-ups of his bilateral foot disorder.  While no objective examination of the Veteran's feet has been possible during one of these reported flare-ups, the Board has accepted the Veteran's own statements regarding his symptoms during such incidents.  Specifically, the Veteran stated in September 2007 that his flare-ups cause him to miss approximately 2 days of work in the previous 3 to 4 months.  The Board finds that that level of work impairment is already contemplated by separate 10 percent ratings for each foot.  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted under Diagnostic Code 5284 for the period prior to September 21, 2007.

For the period on and after September 21, 2007, the preponderance of the evidence of record does not show that the Veteran's foot disorder was severe in either foot.  Throughout this period of time, while the Veteran reported experiencing significant pain, there was no objective evidence of any muscular, vascular, or neurological abnormalities.  In addition, the Veteran was consistently found to have a full range of motion in all relevant joints.  While the evidence consistently demonstrates that the Veteran experiences significant foot pain when standing for extended periods or walking moderate distances, in December 2013 he reported that he worked 40 hours per week and was on his feet for approximately half of each work day, with approximately 5 days of missed work per year.  While such a report indicates a notable work impairment, the Board finds that this impairment is most nearly approximated as moderately severe rather than severe.  The evidence shows that the Veteran is able to maintain a significant level of activity standing and walking on a daily basis despite his foot pain.  In addition, while in December 2013 the Veteran reported that he could only walk 50 yards before he needed to rest, in March 2013 he reported that he walked 400 yards each day just to get from the parking lot to his desk.  This constitutes probative evidence that the Veteran's functional impairment is no more than moderately severe in degree.  Pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell, 25 Vet. App. 32.  Additionally, the Board notes that the Veteran has repeatedly stated that he experiences flare-ups of his bilateral foot disorder.  While no objective examination of the Veteran's feet has been possible during one of these reported flare-ups, the Board has accepted the Veteran's own statements regarding his symptoms during such incidents.  Specifically, the Veteran stated in December 2013 that he missed approximately 5 days of work per year.  The Board finds that that level of work impairment is already contemplated by separate 20 percent ratings for each foot.  Accordingly, the Board finds that ratings in excess of 
20 percent are not warranted under Diagnostic Code 5284 for the period on and after September 21, 2007.

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's foot symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned ratings would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Fenderson, 12 Vet. App. 119.

Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, 38 C.F.R. § 3.321(b)(1) is applicable.  VAOGCPREC 06-96.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his bilateral knee and foot disorders inadequate.  The Veteran's bilateral knee disorders were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, the criteria of which are found by the Board to specifically contemplate the veteran's level of disability and symptomatology.  The Veteran's left and right knee disorders are manifested by pain, weakness, tenderness, crepitus, stiffness, swelling, grinding, and limitation of motion to, at most, 80 degrees of flexion and 0 degrees of extension.  The Veteran's bilateral foot disorders were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, the criteria of which are found by the Board to specifically contemplate the veteran's level of disability and symptomatology.  The Veteran's left and right foot disorders are manifested by pain, tenderness, edema, hypertrophic calluses, guarding of ambulation, and an antalgic gait.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his bilateral knee and foot disorders.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of knee and foot disorders, but the medical evidence does not show that those manifestations are present.

The Board notes that, at various points, the Veteran has been reported to experience sleep impairment, psychiatric symptoms, headaches, and gastrointestinal symptoms secondary to his foot and knee symptoms, or the medications he takes to treat his symptoms.  However, service connection for any such symptoms was specifically denied by rating decisions dated in July 2006 January 2011, and the Veteran did not perfect appeals as to those issues.  In this regard, the Court held in Tyrues v. Shinseki that VA is free to bifurcate a claim and adjudicate it in separate pieces.  
23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated and remanded, 132 S.Ct. 75 (2011); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (noting that "[b]ifurcation of a claim generally is within the Secretary's discretion").  Accordingly, the Board does not have jurisdiction to consider any symptoms which correspond to those complaints in conjunction with the knee claims currently on appeal.  38 C.F.R. § 20.200 (2013).  

While the Veteran has additionally reported that he experiences problems with other activities, such as driving, cooking, and sexual dysfunction, these problems have been specifically related to the pain the Veteran experiences from his service-connected knee and foot disorders.  As such, they are part and parcel of the pain itself.  As the Veteran's currently assigned ratings specifically contemplate pain, and the impairment which results from pain, the Board finds that these additional reported symptoms are also contemplated by the currently assigned ratings.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.Thus, the Board finds that the criteria for the currently assigned ratings for the Veteran's bilateral knee and foot disorders more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96; 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5284.

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's knee and foot disorders do not meet the criteria for ratings in excess of those already assigned.  Therefore, the claims are denied.  
ORDER

A rating in excess of 10 percent for a service-connected left knee disorder is denied.

A rating in excess of 10 percent for a service-connected right knee disorder is denied.

An initial rating in excess of 10 percent for left foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007, is denied.

An initial rating in excess of 10 percent for right foot plantar fasciitis, and a rating in excess of 20 percent for the period on and after September 21, 2007, is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


